                                  Exhibit A

                            Proposed Final Decree




Case 11-12254   Doc 1014-1 Filed 09/03/20 Entered 09/03/20 15:03:49   Desc
                Exhibit A - Proposed Final Decree Page 1 of 4
                            IN THE UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION

                                                                       )
    In re:                                                             )        Chapter 11
                                                                       )
    SMALL LOANS, INC., et al.,                                         )        Case No. 11-12254 (WRS)
                                                                       )
                                 Debtors.                              )        (Jointly Administered)
                                                                       )

                         FINAL DECREE CLOSING THE DEBTORS’
                    CHAPTER 11 CASES PURSUANT TO SECTION 350(a) OF
                   THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3022

             Upon the application (the “Application”) 1 of Post-Confirmation Committee of Small

Loans, Inc., et al. (the “Committee”), for entry of a final decree closing certain of the chapter 11

cases of the Debtors pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022,

all as more fully described in the Application; and this Court having found that this Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that

venue of this proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§



1
       All capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Application.




      Case 11-12254          Doc 1014-1 Filed 09/03/20 Entered 09/03/20 15:03:49                              Desc
                             Exhibit A - Proposed Final Decree Page 2 of 4
1408 and 1409 and the Confirmation Order; and this Court having reviewed the Application; and

there being no timely objections to the requested relief, after due notice; and this Court hereby

finding and determining that (a) the relief sought in the Application and granted herein is in the

best interests of the Debtors, their estates and creditors, and al parties in interest, (b) due and proper

notice of the Application has been given, and (c) the legal and factual bases set forth in the

Application demonstrate sufficient and just cause for the relief granted herein; therefore, it is

hereby ORDERED THAT:

        1.      The Application is granted to the extent set forth herein.

        2.      Pursuant to section 350(a) of the Bankruptcy Code and Rule 3022 of the Federal

Rules of Bankruptcy Procedure, the chapter 11 cases of Small Loans, Inc., No. 11-12254, et al., is

hereby closed; provided, however, that this Court shall retain such jurisdiction as is provided in

Section IX.E of the Plan, which provides for the retention of this Court’s exclusive jurisdiction

over all matters arising out of, or related to, these chapter 11 cases and the Plan, and the entry of

this Final Decree is without prejudice to the rights of the Debtors or any party in interest to seek

to reopen these chapter 11 cases for good cause shown.

        3.      The Liquidating Trustee shall reserve sufficient funds to pay the United States

Trustee the appropriate amount of any quarterly fees due pursuant to 28 U.S.C. § 1930 and any

applicable interest due pursuant to 31 U.S.C. § 3717. Upon the payment of such quarterly fees,

the Liquidating Trustee simultaneously shall provide to the United States Trustee an affidavit

indicating cash disbursements, if any, for the quarter in which this Final Decree is entered.

        4.      The Liquidating Trustee shall distribute the balance of $28,116.52 remaining in the

estate in equal shares to St. Jude Children’s Research Hospital and Shriners Hospital for Children.




                                               2
  Case 11-12254         Doc 1014-1 Filed 09/03/20 Entered 09/03/20 15:03:49                     Desc
                        Exhibit A - Proposed Final Decree Page 3 of 4
       5.     The Committee is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Application.


                                    END OF DOCUMENT


Prepared and presented by:


GREENBERG TRAURIG, LLP

/s/ John D. Elrod
John D. Elrod
Terminus 200, Suite 2500
3333 Piedmont Road, NE
Atlanta, Georgia 30305
(678) 553-2259
(678) 553-2269 Facsimile
elrodj@gtlaw.com
Counsel for the Post-Confirmation
Committee of Small Loans, Inc., et al.




                                             3
  Case 11-12254       Doc 1014-1 Filed 09/03/20 Entered 09/03/20 15:03:49              Desc
                      Exhibit A - Proposed Final Decree Page 4 of 4
